Citation Nr: 1119292	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  02-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1972 and from February 1979 to January 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) which, in pertinent part, denied service connection for PTSD.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2004; the hearing transcript has been associated with the claims file.  

The Board remanded the case for further development in September 2004, June 2007, and March 2010.  All development has been completed and the case is once again before the Board.  


FINDING OF FACT

The Veteran is not shown to have a current diagnosis of PTSD which his related to an identified in-service stressor and no nexus has been established by competent medical evidence between the Veteran's PTSD and a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In June 1997 and March 2005 letters, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

Pursuant to a June 2007 remand order, the Veteran was issued corrective VCAA notice that included an explanation as to the information or evidence needed to establish a disability rating and an effective date for the claim on appeal in accordance with  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was returned as undeliverable and no forwarding address was provided.  Pursuant to the Board's most recent March 2010 remand, the Veteran was once again provided with corrective VCAA notice in May 2010, mailed to a corrected address provided by the Veteran's representative in a January 2010 post-remand brief.  There is no indication that this letter was not received by the Veteran.  The RO readjudicated the case in a March 2011 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment records, and a Board hearing transcript been associated with the claims file.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that pursuant to a June 2007 and a March 2010 Board remand, the Veteran was to be afforded a VA examination to address his claim for service connection for PTSD.  The Board has reviewed the claims file and finds that the Appeals Management Center (AMC) has complied with the terms of the June 2007 and March 2010 remand orders.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

The Board notes that in June 2007, the AMC sent corrective VCAA notice to the Veteran's last address of record in San Antonio, Texas.  This notice was returned as undeliverable and no forwarding address was provided.  The Veteran had not submitted a change of address form to VA and had not otherwise informed VA of his whereabouts.  The record also shows that no phone number was provided for the Veteran.  The AMC, therefore, made an independent attempt to locate the Veteran's current address.  

The Veteran was thereafter scheduled for a VA examination, and a May 2009 notice in this regard was mailed to an address in Horse Shoe, North Carolina.  The Veteran did not appear for the scheduled examination, and it appears that the May 2009 notice was returned as undeliverable.  The Veteran was rescheduled for a VA examination, and a second notice was mailed to Horse Shoe, North Carolina in June 2009.  The Veteran did not appear for this examination.  The June 2009 letter was returned, hand labeled "return to sender."  The Horse Shoe, North Carolina address was crossed out in the header of the letter and a forwarding address in San Antonio, Texas was provided.  The Board notes that the San Antonio, Texas address was the same as the last address of record.  The Veteran was rescheduled for a VA examination, and in July 2009, two notices were mailed to the Veteran's address in San Antonio, Texas.  One of the July 2009 notices was returned as undeliverable.  The AMC once again made an independent attempt to verify the Veteran's current address.  The Veteran was scheduled for a VA examination, and notice was mailed in September 2009 to Osage, Iowa.  The Veteran failed to report to this examination.  

The record indicates that the Veteran's mail had been repeatedly returned as undeliverable and that he failed to provide a proper forwarding address.  In a March 2010 remand, the Board found, therefore, that the AMC had made every effort to discharge its duty to ensure compliance with the terms of the June 2007 Board remand.  Cf. Stegall v. West, 11 Vet. App. 268, 270 (1998).  However, because the Veteran's representative provided an updated address for the Veteran in a January 2010 post-remand brief; and requested that the VA examination be rescheduled, the Board once again remanded the case to the AMC so that they could make an additional attempt to reschedule the Veteran for a VA examination, noting the updated address provided by the Veteran's representative.   The Veteran was advised in the March 2010 remand order, that it was his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  He was informed that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In May 2010 and June 2010, the AMC provided the Veteran and his representative with notice that his appeal was remanded by the Board for further development.  The AMC scheduled the Veteran for a July 2010 VA examination.  Notice was mailed to the address provided by the Veteran's representative to VA in a January 2010 post-remand brief.  No other address has been provided for the Veteran.  The Veteran failed to report to the July 2010 VA examination with no explanation provided.  The Board finds that the AMC has fully complied with the Board's remand instructions, and that notice of examination was provided to the Veteran.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of a medical inquiry.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  To date, the Veteran has not shown good cause for his failure to report to the scheduled VA examinations.  In light of the Veteran's failure to cooperate, the Board finds that no further action is necessary to meet the requirements of the VCAA.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  The Veteran's claim has been decided on the evidence of record.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2010).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).   Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that a veteran need not corroborate his actual physical proximity to (or firsthand experience with), and personal participation in rocket attacks while stationed in Vietnam.)

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id. 

The Veteran's service personnel records and Form DD 214 show that he served for eight months in the Republic of Vietnam between May 1971 and January 1972 as a crawl track operator with Company B, 554th Engineer Battalion (Constr).  He received the Republic of Vietnam Campaign Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  The Veteran's Form DD 214 and service personnel records do not confirm that he was engaged in combat with the enemy.

Following a Board remand and request for more specific stressor information from the Veteran, a stressor statement was received.  The Veteran reported that between May 1971 and August 1971: four civilians were run over by a truck; he participated in the mistreatment of prisoners; there were weekly rocket or mortar attacks; and there were sniper attacks that were repelled by choppers.  The Veteran also reported that in July 1971, while in a small village, two soldiers opened fire on each other and killed each other in a dispute over who was going to drive a water truck.  He reported that in November 1971, he and a bulldozer fell off of a moving truck and the Veteran had to crawl out of a minefield to safety.  Finally, the Veteran has reported that the enemy attacked the base camp and he returned fire.

An October 2006 U.S. Army and Joint Services Records Research Center (JSRRC) response indicates that road clearing operations were conducted daily by Company B and Company C of the 554th Engineer Battalion; however, no incidents occurred and no mines were reported.  The company did encounter contact with the enemy during the period which the Veteran was stationed in Vietnam.  In October 1971, six mortar rounds landed in a village while duster units were present, with negative casualties.  Also on two occasions in October 1971, small arms rounds were reported at and inside of Halfway Quarry compound with negative casualties.

The Board notes that much of what the Veteran has reported either has not been or is not capable of verification given the lack of specificity and/or because it is anecdotal in nature.  For instance, the Veteran's reported stressors of witnessing two soldiers kill one another and of being thrown off his bulldozer into a mine field were not confirmed.  The JSSRC response indicates that there were no incidents reported nor were there any mines reported during road clearing operations conducted by Company B.  However, there was contact with the enemy including mortar attacks at a nearby village and small arms fire at a quarry.  The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) has indicated that a rocket or mortar attack at a large base in Vietnam may be a sufficient PTSD stressor, and a veteran's claimed personal exposure to the attack will be satisfactorily corroborated by his presence with his unit which was known to be generally exposed to the attack.  See Pentecost v. Principi, 16 Vet. App. 124 (2002). Essentially, the CAVC held that a Veteran need not corroborate a noncombat stressor of enemy rocket attacks on an air base where his unit was stationed with evidence of his physical proximity to, or firsthand experience with, the attacks, but rather that his presence with the unit at the time the attacks occurred corroborates his statement that he experienced such attacks personally.  Id.; see also Suozzi v. Brown, 10 Vet. App. 307 (1997).

VA treatment records show that the Veteran was treated for alcohol dependence shortly after his separation from service in 1981 and continued to be treated intermittently for alcohol dependence since that time.  

VA treatment records show that the Veteran was first diagnosed with PTSD in July 1997.  Although the Veteran was shown to have a diagnosis of PTSD at that time, no specific stressors were noted during the course of the evaluation.  It was simply noted that the Veteran had dreams of events that occurred while in Vietnam, as well as intrusive thoughts of things that had occurred.  VA treatment records dated in 2001 note a diagnosis of PTSD in partial remission.  VA psychiatric treatment records do not contain a discussion of any identified or confirmed stressors for the Veteran's PTSD.  The Veteran did not identify any specific stressors related to a fear of hostile military or terrorist activity during the course of his VA psychiatric treatment.  

The Veteran's case was remanded for a VA examination to determine if the Veteran has a current diagnosis of PTSD, related to an identified PTSD stressor.  However, as the Board has discussed above, the Veteran failed to report to scheduled VA examinations.  Service connection for PTSD requires that the Veteran have a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor) as well as medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).  In the present case, although the Veteran has a verified stressor related to being exposed to small arms fire and mortar attacks, as well as reported stressors related to fear of hostile military or terrorist activity, he is not shown by competent medical evidence to have a diagnosis of PTSD which is related to these identified stressors.  Absent medical evidence which establishes a causal relationship between the Veteran's current symptomatology and the specific claimed in-service stressors, the Board finds that service connection for PTSD is not warranted.

In making the above determination, the Board has considered the Veteran's own statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In the present case, the Veteran's lay testimony has been considered by the Board.  The Board finds that the Veteran is competent to identify in-service stressful incidents, and there is no indication that the Veteran's statements are not credible with respect to some of the reported stressors.  The Veteran, however, is not competent to diagnose PTSD and his is not competent to provide an opinion relating his current symptomatology to an identified in-service stressor.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Medical evidence is required in this regard.  Thus, the Veteran's lay assertions are not competent or sufficient to relate a diagnosis of PTSD to an identified in-service stressor.  Because available medical evidence of record fails to establish a nexus between the Veteran's PTSD and an identified in-service stressor, the Board finds that service connection for PTSD is not warranted.

C.  Conclusion

The Veteran is not shown to have a current diagnosis of PTSD which his related to an identified in-service stressor; no nexus has been established between the Veteran's diagnosed PTSD and a verified in-service stressor.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has PTSD etiologically related to active service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's claim, service connection is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


